Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/02/2020, 11/16/2020, and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
In regard to claim 5, the recitation of “sector-shaped” will be interpreted as a shape having a section of a circle and at least one circular boundary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt & Bachmann GmbH (DE 29700126 hereinafter “Scheidt”) in view of King et al. (US 2016/0169431 A1 hereinafter “King”).
In regard to claims 1-2, Scheidt discloses a multi-lumen hose connector nipple (Fig. 4a) comprising: 
a nipple base section (Fig. 4a, section at 20 of 11) through which a plurality of separate fluid conduits (Fig. 4a, fluid conduits at 14) extend in each case between a first nipple connector side (Fig. 4a, side at 19) and a second nipple connector side (Fig. 4a, side at 13 and 17); 
a plurality of hose lumen plug-in sockets (Figs. 4a and 4c, plurality of plug-in sockets 14) integral with the nipple base section (Fig. 4a), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 4c, at least one space between 14) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is assigned to a respective one of the fluid conduits (Figs. 4a and 4c, each socket 14 are assigned to 
Scheidt does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets; 
wherein the socket strutting structure is integral with the hose lumen plug-in socket; and
 wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends radially between two radially opposite wall sections of the corresponding hose lumen plug-in socket.
	In the related field of fittings with nipple connections, King teaches a nipple connector (Fig. 3A, 102) having ribs (Fig. 3A, ribs 140 extends within the walls of the socket of 102) in a socket of the nipple connector (Fig. 3A, at 140).
It would have been obvious to one having ordinary skill in the art to have modified the socket interior space of at least one of the hose lumen plug-in sockets of Scheidt to include a socket strut such as a rib that extends between the socket walls in the socket interior space in order to have the advantage of increased strength and rigidity to a nipple connector as taught by King in [0009].
In regard to claims 4 and 5, Scheidt and King discloses the multi-lumen hose connector nipple according to claim 1, and Scheidt further discloses the hose lumen plug-in sockets are arranged within a circular boundary line (Fig. 4c, circular dotted line defines the boundary line and the sockets 14 are within the boundary line similar to the applicant’s invention); 

In regard to claim 6, Scheidt and King discloses the multi-lumen hose connector nipple according to claim 1, and Scheidt further discloses a first one of the fluid conduits opens out axially on the second nipple connector side (Fig. 4a, at 17 opens out axially), and a second one of the fluid conduits opens out radially on the second nipple connector side (Fig. 4a, at 13 opens out radially).  
In regard to claims 8 and 10, Scheidt discloses a sanitary multi-lumen hose (Figs. 2 and 3, and see the note below regarding the term “sanitary”), comprising: 
a multi-lumen hose body (Figs. 2 and 3, multi-lumen hose 5) including a plurality of separate hose lumens (Figs. 2 and 3, separate lumens 8); and 
a connector unit (Fig. 4a, clamping unit 19) on one end of the multi-lumen hose body (Figs. 3 and 4a); 
wherein the connector unit comprises a multi-lumen hose connector nipple (Fig. 4a, 11), said nipple comprising 
a nipple base section (Fig. 4a, section at 20 of 11) through which a plurality of separate fluid conduits (Fig. 4a, fluid conduits at 14) extend in each case between a first nipple connector side (Fig. 4a, side at 19) and a second nipple connector side (Fig. 4a, side at 13 and 17), 

wherein the multi-lumen hose connector nipple is inserted with the hose lumen plug-in socket thereof in a corresponding one of the plurality of hose lumens of the multi-lumen hose body (Fig. 3);
 wherein the connector unit has a ferrule (Fig. 4a, clamping element 21 is at least a ferrule) surrounding the multi-lumen hose body in an end region accommodating the inserted hose lumen plug-in sockets (Fig. 3, 21 at least surrounds the end of 5 and accommodates the sockets 14) and pressing against the inserted hose lumen plug-in sockets (Fig. 3, 21 presses against 19 and the end of 5 for further clamping support).
Scheidt does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends with a radial main direction component between two radially opposite wall sections of the corresponding hose lumen plug-in socket.
In the related field of fittings with nipple connections, King teaches a nipple connector (Fig. 3A, 102) having ribs (Fig. 3A, ribs 140 extends within the walls of the socket of 102) in a socket of the nipple connector (Fig. 3A, at 140).

It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary multi-lumen hose” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “multi-lumen hose".  Therefore, little patentable weight is given to "sanitary".
In regard to claim 9, Scheidt and King discloses the multi-lumen hose according to claim 8, and Scheidt further discloses the nipple base section has a stop flange (Fig. 4a, flange near 20 of 11) protruding radially outwards (Fig. 4a), against which flange the end of the multi-lumen hose body abut axially (Fig. 3, 5 abuts the flange), and the connector unit has a connector union nut (Fig. 3, 19 is a nut) which rests with a stop shoulder against the stop flange (Fig. 3, shoulder of 19 that abuts the indicated stop flange).  

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Cheng Chung (DE 29708873 U1 hereinafter “Lee”) in view of King (US 2016/0169431 A1).
In regard to claims 1-3, 8, and 10, Lee discloses a sanitary multi-lumen hose (Fig. 14, at 05 and see note below regarding “sanitary”), comprising: 
a multi-lumen hose body (Fig. 14, multi-lumen hose 05) including a plurality of separate hose lumens (Fig. 14, at least two lumens of 05); and 
a connector unit (Fig. 14, connector 02) on one end of the multi-lumen hose body (Fig. 14, 02 connects to an end of 05); 
wherein the connector unit comprises a multi-lumen hose connector nipple (Fig. 14A, 06 and 08 forms a connector nipple), said nipple comprising 
a nipple base section (Fig. 14A, section at line A-A where the sockets protrudes from) through which a plurality of separate fluid conduits (Fig. 14A, conduits at 09) extend in each case between a first nipple connector side (Fig. 14, at 080) and a second nipple connector side (Fig. 14A, side at 06), 
a plurality of hose lumen plug-in sockets (Fig. 14, sockets at 080) integral with the nipple base section (Fig. 14A), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 14, space between the sockets 080) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is assigned to a respective one of the fluid conduits and opens out axially (Fig. 14, sockets at 080 are separate and opens out axially), and 

wherein the connector unit has a ferrule (Fig. 14, ferrule 07) surrounding the multi-lumen hose body in an end region accommodating the inserted hose lumen plug-in sockets and pressing against them (Fig. 14, 02 contacts 07 to contact directly on the outer surface of 05 in addition to having a seal 081 to prevent leaks).  
Lee does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets; 
wherein the socket strutting structure is integral with the hose lumen plug-in socket; and
 wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends radially between two radially opposite wall sections of the corresponding hose lumen plug-in socket.
	In the related field of fittings with nipple connections, King teaches a nipple connector (Fig. 3A, 102) having ribs (Fig. 3A, ribs 140 extends within the walls of the socket of 102) in a socket of the nipple connector (Fig. 3A, at 140).
It would have been obvious to one having ordinary skill in the art to have modified the socket interior space of at least one of the hose lumen plug-in sockets of Lee to include a socket strut such as a rib that extends between the socket walls in the socket interior space in order to have the advantage of increased strength and rigidity to a nipple connector as taught by King in [0009].
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary multi-lumen hose” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “multi-lumen hose". Therefore, little patentable weight is given to "sanitary".
In regard to claims 4 and 5, Lee and King discloses the multi-lumen hose connector nipple according to claim 1, and Lee further discloses the hose lumen plug-in sockets are arranged within a circular boundary line (Fig. 14, 080 are at least within a circular boundary line since both 080 sockets are shaped generally as semicircles), and 
wherein the hose lumen plug-in sockets are arranged juxtaposed within the circular line with a sector-shaped cross section in the circumferential direction (Fig. 14, 080 are juxtaposed within a circular boundary line and has a sector-shaped cross-section, and see under Claim Interpretation regarding “sector-shaped”).  

Allowable Subject Matter
Claims 7 and 12-14 are allowed.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is an examiner’s statement of reasons for allowance of claims 7 and 11:
Scheidt discloses a multi-lumen hose connector nipple (Fig. 4a) comprising: 
a nipple base section (Fig. 4a, section at 20 of 11) through which a plurality of separate fluid conduits (Fig. 4a, fluid conduits at 14) extend in each case between a first nipple connector side (Fig. 4a, side at 19) and a second nipple connector side (Fig. 4a, side at 13 and 17); 
a plurality of hose lumen plug-in sockets (Figs. 4a and 4c, plurality of plug-in sockets 14) integral with the nipple base section (Fig. 4a), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 4c, at least one space between 14) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is assigned to a respective one of the fluid conduits (Figs. 4a and 4c, each socket 14 are assigned to separate fluid conduits) and opens out axially (Figs. 4a and 4c, each 14 opens out axially),
wherein a first one of the fluid conduits opens out axially on the second nipple connector side (Fig. 4a, at 17 opens out axially), and a second one of the fluid conduits opens out radially on the second nipple connector side (Fig. 4a, at 13 opens out radially), and 
King teaches a nipple connector (Fig. 3A, 102) having ribs (Fig. 3A, ribs 140 extends within the walls of the socket of 102) in a socket of the nipple connector (Fig. 3A, at 140).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the ribs 140 of King does not meet the limitation of extending between two radially opposite wall sections of a hose lumen plug-in socket as required by claim 1, however, the Examiner respectfully disagrees because under broadest reasonable interpretation of claim 1 that recites “strut extends…between two radially opposite wall sections of the corresponding hose lumen plug-in socket.” does not require the strut to fully extend from each of the radially opposite wall sections such that the strut is integrally formed with both opposite walls. One of ordinary skill in the art would reasonably interpret a strut between two opposite wall sections would not 
In response to applicant’s arguments regarding claims 8-10, the applicant repeats the same arguments as for claim 1 and the Examiner maintains the position above regarding claim 1.
In response to applicant’s arguments regarding claims 1-5, 8 and 10 and the prior art Lee in view of King, the applicant repeats the same arguments as for claim 1 and the Examiner maintains the position above regarding claim 1.
Applicant's arguments filed 12/23/2021 included new claims 11-14 and have been considered. See the updated rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679